DETAILED ACTION
Status of Claims
	Claims 1-2, 4-7, 9-14 and 16-19 are pending.
	Claims 3, 8 and 15 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2021 has been entered.

Status of Objections and Rejections
	The previous ground of rejection under 35 U.S.C. 112b is withdrawn in view of Applicant cancelling claim 15.  
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. (JP 2003-049292), in view of Seto et al. (JP 2002-270186).
	Regarding claims 1 and 18, Kihara discloses an electrodeposition drum (title, page 3) (= an apparatus for manufacturing an electrolytic copper foil), comprising:
	An inner drum (1) formed of iron (mild steel) (page 2) (= an internal drum formed of a conductive material);
	A top skin plate (2) formed of titanium (page 2, Figure 2) (= an outer drum in contact with a surface of the internal drum and formed of a conductive material); 
The top skim is an outer plate, the inner drum is an inner most drum and the top skin plate is in direct contact with the inner drum (= the outer drum is an outermost drum, the internal drum is an innermost drum, and the outer drum is in direct contact with the internal drum; the rotating shaft 8 is not considered a drum). A power supply unit is intrinsic to an electrodeposition device.  Both the top skin and inner drum are formed of conductive materials therefore power supplied to the drum would include connecting the inner drum and top skin.  
Kihara is silent in regards to the electrodeposition drum within an electrodeposition environment therefore in order to practice the invention Kihara one of ordinary skill in the art would necessarily look to the art for workable electrodeposition environments and arrive at a reference such as Seto.  Further, Kihara fails to disclose the outer drum has a surface in which a plurality of protrusions are formed, the plurality of protrusions each having a predetermined shape. 
 In the same or similar field of forming a copper sheet using an electrolytic drum, Seto discloses an electrolytic bath (4) (= an electrolytic bath defining a cavity for receiving an electrolyte), a drum (2) used as a cathode of an electrolytic deposition apparatus having an anode 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a plurality of protrusions in a predetermined shape because Seto discloses that an electrolytic drum includes a plurality of protrusions to effect the surface of the deposited or plated copper foil.  The added surface roughness formed from the protrusions is advantageous in the field of electronics such as batteries.   
Regarding claim 2, Kihara discloses wherein the top skin plate has a hollow tube shape and the internal drum is inserted into the top skin plate (Figure 2). 
Regarding claim 4, Seto discloses a depth of the shape as 50 microns [0033], which lies outside the claimed range, however, given the teachings of Seto, it would have been obvious to one of ordinary skill in the art to produce a protrusion with a smaller or larger depth in order to control the side of the surface roughness or shape.  
Regarding claims 5-6, Seto discloses a particular pitch and regularity to the protrusion interval including a pitch of 100 microns [0033].
Regarding claim 7, selection of any shape protrusion would have been an obvious engineering design choice in order to effect the shape of the deposited surface.  Seto for example depicts a triangular shape (Figures 1 and 3).  
Regarding claim 9, Kihara discloses an inner drum (1) formed of iron (mild steel) (page 2) (= an internal drum formed of a conductive material) and
	A top skin plate (2) formed of titanium (page 2, Figure 2) (= an outer drum in contact with a surface of the internal drum and formed of a conductive material); 
Regarding claim 10, the shape of the protrusion of Seto is curved such as a hemispherical shape (Figure 4). 
Regarding claims 11 and 19, the designation of the drum or electrode as either the anode or cathode is directed towards the manner of operating the claimed apparatus (i.e. polarity) and does not require further structure (MPEP § 2114 II).   
Regarding claim 12, Kihara discloses wherein the top skin plate and inner drum are formed of different materials (page 2). 
Regarding claim 13, Kihara discloses wherein the top skin plate and inner drum each include copper layers (page 2). 
Regarding claim 14, the outer surface of the drum of Seto is in contact with the electrolytic bath (4) (Figure 2). 
 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. (JP 2003-049292), in view of Seto et al. (JP 2002-270186) and in further view of Ma (KR 20110085077).
Regarding claim 16, Kihara and Seto disclose the claimed invention as applied above.  Seto for example discloses nickel sulfate electrolytes, however, the combination does not disclose copper sulfate. 
In the same or similar field, Ma discloses an electrolytic drum with inner and outer portions and electroplating copper utilizing an electrolyte comprising copper sulfate (page 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a copper sulfate electrolyte because Ma teaches that a copper sulfate electrolyte may be used to produce a copper foil.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. (JP 2003-049292), in view of Seto et al. (JP 2002-270186) and in further view of Lee et al. (KR 20120072716). 
Regarding claim 17, Kihara and Seto disclose the claimed invention as applied above.  The combination fails to disclose a pump.  
In the same or similar field of electrolytic drums, Lee discloses the use of a pump (not shown) for circulating electrolyte (page 8). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a pump because Lee teaches that a pump circulates electrolyte during an electroforming process.  Circulation of electrolyte would provide replenishment of ions in solution such as metal ions.   




Response to Arguments
Applicant's arguments filed 7 December 2021 have been fully considered. The remarks on pages 7-8 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795